SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

55
KA 10-00559
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, CARNI, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

LEWIS MOORE, JR., DEFENDANT-APPELLANT.


FRANK J. NEBUSH, JR., PUBLIC DEFENDER, UTICA (PATRICK J. MARTHAGE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SCOTT D. MCNAMARA, DISTRICT ATTORNEY, UTICA (STEVEN G. COX OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Oneida County Court (Michael L.
Dwyer, J.), rendered September 11, 2009. The judgment convicted
defendant, upon a nonjury verdict, of grand larceny in the fourth
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him following a
nonjury trial of grand larceny in the fourth degree (Penal Law §
155.30 [1]), defendant contends that County Court erred in admitting
in evidence a spreadsheet listing the value of jackets stolen from the
retail store and that the evidence of the value of the jackets stolen
is legally insufficient to support the conviction. In objecting to
the admission of the exhibit in evidence, defendant contended only
that it contradicted the testimony of the store owner. We thus
conclude that defendant failed to preserve for our review his present
contention that the document did not meet the foundational
requirements of the business records exception to the hearsay rule
(see People v Evans, 59 AD3d 1127, 1128, lv denied 12 NY3d 815; see
also People v Billip, 65 AD3d 430, 430, lv denied 13 NY3d 834; People
v Sanchez, 260 AD2d 178, 178-179, lv denied 93 NY2d 1026). We decline
to exercise our power to review that contention as a matter of
discretion in the interest of justice (see CPL 470.15 [6] [a]). By
making only a general motion to dismiss the indictment, defendant
failed to preserve for our review his contention that the conviction
is not supported by legally sufficient evidence (see People v Gray, 86
NY2d 10, 19). In any event, we conclude that defendant’s contention
lacks merit.

Entered:   February 6, 2015                        Frances E. Cafarell
                                                   Clerk of the Court